UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 27, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-12951 THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 47-0366193 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2407 West 24th Street, Kearney, Nebraska68845-4915 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (308) 236-8491 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of Each Exchange on Which Registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for a shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). þ Large accelerated filer; o Accelerated filer; o Non-accelerated filer; o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The number of shares outstanding of the Registrant's Common Stock, as of November 30, 2012, was 48,049,452. THE BUCKLE, INC. FORM 10-Q INDEX Pages Part I. Financial Information (unaudited) Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 THE BUCKLE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) October 27, January 28, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Receivables Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT Less accumulated depreciation and amortization ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY OTHER LIABILITIES Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; 47,941,952 and 47,432,089 shares issued and outstanding at October 27, 2012 and January 28, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 3 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended October 27, October 29, October 27, October 29, SALES, Net of returns and allowances $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER SHARE: Basic $ Diluted $ Basic weighted average shares Diluted weighted average shares See notes to unaudited condensed consolidated financial statements. 4 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in Thousands) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended October 27, October 29, October 27, October 29, NET INCOME $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Change in unrealized loss on investments 64 2 75 Other comprehensive income 64 2 75 COMPREHENSIVE INCOME $ See notes to unaudited condensed consolidated financial statements. 5 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) Accumulated Additional Other Number Common Paid-in Retained Comprehensive of Shares Stock Capital Earnings Loss Total FISCAL 2012 BALANCE, January 29, 2012 $ ) $ Net income - Dividends paid on common stock, ($0.60 per share) - - - ) - ) Common stock issued on exercise of stock options 3 - - Issuance of non-vested stock, net of forfeitures 2 (2 ) - - - Amortization of non-vested stock grants, net of forfeitures - Income tax benefit related to exercise of stock options - Change in unrealized loss on investments, net of tax - 75 75 BALANCE, October 27, 2012 $ ) $ FISCAL 2011 BALANCE, January 30, 2011 $ ) $ Net income - Dividends paid on common stock, ($2.85 per share) - - - ) - ) Common stock issued on exercise of stock options 2 - - Issuance of non-vested stock, net of forfeitures 1 (1 ) - - - Amortization of non-vested stock grants, net of forfeitures - Common stock purchased and retired ) - ) - - ) Income tax benefit related to exercise of stock options - Change in unrealized loss on investments, net of tax - BALANCE, October 29, 2011 $ ) $ See notes to unaudited condensed consolidated financial statements. 6 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in Thousands) (Unaudited) Thirty-nine Weeks Ended October 27, October 29, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Amortization of non-vested stock grants, net of forfeitures Deferred income taxes ) ) Other Changes in operating assets and liabilities: Receivables Inventory ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued employee compensation ) ) Accrued store operating expenses Gift certificates redeemable ) ) Income taxes payable Deferred rent liabilities and deferred compensation Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Change in other assets 49 Purchases of investments ) ) Proceeds from sales/maturities of investments Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the exercise of stock options Excess tax benefit from stock option exercises Purchases of common stock - ) Payment of dividends ) ) Net cash flows from financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ $ See notes to unaudited condensed consolidated financial statements. 7 THE BUCKLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS THIRTEEN AND THIRTY-NINE WEEKS ENDED OCTOBER 27, 2, 2011 (Dollar Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) 1. Management Representation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments necessary for the fair presentation of the results of operations for the interim periods have been included. All such adjustments are of a normal recurring nature. Because of the seasonal nature of the business, results for interim periods are not necessarily indicative of a full year's operations. The accounting policies followed by the Company and additional footnotes are reflected in the consolidated financial statements for the fiscal year ended January 28, 2012, included in The Buckle, Inc.'s 2011 Form 10-K. The Company follows generally accepted accounting principles (“GAAP”) established by the Financial Accounting Standards Board (“FASB”). References to GAAP in these notes are to the FASB Accounting Standards Codification (“ASC”). 2. Description of the Business The Company is a retailer of medium to better priced casual apparel, footwear, and accessories for fashion conscious young men and women. The Company operates its business as one reportable industry segment. The Company had 440 stores located in 43 states throughout the continental United States as of October 27, 2012 and 429 stores in 43 states as of October 29, 2011. During the thirty-nine week period ended October 27, 2012, the Company opened 9 new stores and substantially remodeled 19 stores; which includes 1 new store and 7 substantial remodels during the third quarter. During the thirty-nine week period ended October 29, 2011, the Company opened 11 new stores, substantially remodeled 23 stores, and closed 2 stores; which includes 2 new stores and 7 substantial remodels during the third quarter. The following is information regarding the Company’s major product lines, stated as a percentage of the Company’s net sales: Percentage of Net Sales Percentage of Net Sales Thirteen Weeks Ended Thirty-nine Weeks Ended Merchandise Group Oct. 27, 2012 Oct. 29, 2011 Oct. 27, 2012 Oct. 29, 2011 Denims % Tops (including sweaters) Accessories Sportswear/Fashions Footwear Outerwear Casual bottoms Other % 8 3. Earnings Per Share Basic earnings per share data are based on the weighted average outstanding common shares during the period. Diluted earnings per share data are based on the weighted average outstanding common shares and the effect of all dilutive potential common shares, including stock options. Thirteen Weeks Ended Thirteen Weeks Ended October 27, 2012 October 29, 2011 Weighted Weighted Average Per Share Average Per Share Income Shares Amount Income Shares Amount Basic EPS $ Effect of Dilutive Securities: Stock options and non-vested shares - ) - ) Diluted EPS $ Thirty-nine Weeks Ended Thirty-nine Weeks Ended October 27, 2012 October 29, 2011 Weighted Weighted Average Per Share Average Per Share Income Shares Amount Income Shares Amount Basic EPS $ Effect of Dilutive Securities: Stock options and non-vested shares - ) - ) Diluted EPS $ 4. Investments The following is a summary of investments as of October 27, 2012: Amortized Gross Gross Other-than- Estimated Cost or Unrealized Unrealized Temporary Fair Par Value Gains Losses Impairment Value Available-for-sale securities: Auction-rate securities $ $
